Case 4:20-cv-04044-RAL Document 24 Filed 07/14/20 Page 1 of 4 PageID #: 223




                              UNITED STATES DISTRICT COURT


                                 DISTRICT OF SOUTH DAKOTA


                                       SOUTHERN DIVISION



  RANDY LEE RINDAHL,                                          4:20-CV-04044-RAL


                         Plaintiff,

                                                         ORDER DENYING CERTAIN
         vs.                                                PLAINTIFF'S MOTIONS


  KRISTINOEM',GOVERNOR FOR THE
  STATE OF SOUTH DAKOTA IN HER
  OFFICIAL AND UNOFFICIAL CAPACITY;
  MIKE LEIDHOLT, SECRETARY OF
  CORRECTIONS IN HIS OFFICIAL AND
  UNOFFICIAL CAPACITY; DARIN YOUNG,
  WARDEN IN HIS OFFICIAL AND
  UNOFFICIAL CAPACITY; TROY PONTO,
  ASOC. WARDEN IN HIS OFFICIAL AND
  UNOFFICIAL CAPACITY; JOHN BENTING,
  ASSOC. WARDEN,IN HIS OFFICIAL AND
  UNOFFICIAL CAPACITY; CLIFF FANTROY,
  DIRECTORY OF SECURITY IN HIS
  OFFICIAL AND UNOFFICIAL CAPACITY;
  CHAD ROBERT,MAJOR IN HIS OFFICIAL
  AND UNOFFICIAL CAPACITY; KEITH
  DITMANSON,SECTION MANAGER IN HIS
  OFFICIAL AND UNOFFICIAL CAPACITY;
  CATHY WYNIA, WELDING, SSGT.
  INDENTIFICATION OFFICE IN HIS
  OFFICIAL AND UNOFFICIAL CAPACITY;
  IAN MILLER,GLOBAL TEL LINK
  CORPORATION,JEFF HAIDINGER,STEVE
  MANTANORIS,MIKE KING,LORAH
  OLSEN,

                         Defendants.




'Rindahl's Complaint lists this Defendant as Kristen Noam,but the name has been changed in the
 caption to reflect the correct speUing.
Case 4:20-cv-04044-RAL Document 24 Filed 07/14/20 Page 2 of 4 PageID #: 224




        On June 5,2020,this Court filed an Order Denying Plaintiffs Motion for Change ofVenue
and 1915A Screening, Doc. 6, which directed service but dismissed some ofthe various claims in
the Complaint. Plaintiff Randy Lee Rindahl since that time has filed the followmg motions: 1)
Motion to Appoint Counsel, Doc. 7; 2)Motion to Revisit/Relief from Prior Judgment, Doc. 12; 3)
 Motion for Preliminary Injunction, Doc. 14; and 4) "Request for an Imminent Temporary
 Restraming Order and Order to Show Cause Why a PermanentInjunction Should Not Be Imposed"
 filed July 13, 2020, Doc. 20. Upon the June 29, 2020 filing of the Motion for Prehminary
 Injunction, this Court had entered an Order Directing Response, Doc. 15, requirmg that the
 Department of Corrections Defendants respond by July 20, 2020, to Rindahl's request that he
 receive immediate treatment for his "left knee, right rib cage, and upper left rib area." Doc. 15.
 Rindahl's new motion for temporary restraining order seeks to prevent the Department of
 Coirections from transferring Rindahl from a single-cell setting at the high-security prison facility
 in Sioux Falls to a shared-cell setting at the lower-security facihty in Springfield, asserting that
 doing so violates the Prison Rape Elimination Act and is in retaliation for his court filings. Doc.
 20.


         Taking Rindahl's motions in the order filed, this Court declines to appomt counsel for
 Rindahl. "A pro se litigant has no statutory or constitutional right to have counsel appointed in a
  civil case." Stevens v. Redwing. 146 F.3d 538, 546 (8th Cir. 1998). In determining whether to
  appoint counsel to a pro se litigant, the court considers the complexity of the case, the ability of
  the litigant to investigate the facts, the existence of conflicting testimony, and the htigant s ability
  to present his claim. Id Rindahl was ahle to present his claims in a way where several survived
  screening, and this Court's screening order sets forth a summary of the law regarding each claim
  for Rindahl's benefit. ^Doc. 6. Rindahl is a very experienced pro se htigant, and mdeed has
Case 4:20-cv-04044-RAL Document 24 Filed 07/14/20 Page 3 of 4 PageID #: 225




filed two motions for injunctions and a motion to reconsider without the benefit of counsel. The
case does not appear to be that complex or involve conflicting witnesses, but this Court will
evaluate on its own if an attorney for Rindahl becomes necessary in the fiiture.
       Rindahl's motion to reconsider is denied. This Court in a 16-page order evaluated and
 screened each of Rindahl's various claims, dismissing some and preservmg others. Doc. 6.
 Nothing in Rindahl's re-argument of his claims prompts or justifies a different decision. This
 Court already has directed a response deadline of July 20 by the Department of Corrections
 Defendants to Rindahl's Motion for Preliminary Injunction, and this Court need not address that
 motion until those Defendants respond and Rindahl can reply.
        This Court interprets Rindahl's July 13 motion for "'Imminent' Temporary Restraining
 Order," Doc. 20, as a motion under Rule 65(b) of the Federal Rules of Civil Procedure. A
 temporary restraining order (TRO) under Rule 65(b) is to be for emergency situations where
 "specific facts in an affidavit or verified complaint clearly show that immediate and irreparable
 injury, loss, or damage will result to the movant before the adverse party can be heard m
 opposition" and the movant "certifies in writing any effort made to give notice and the reasons
  why it should not be required." Fed. R. Civ. P. 65(b)(1). Rindahl has failed to satisfy the
  requirements of Rule 65(b)(1) to justify entry of a TRO. The Department of Corrections
  Defendants should address the TRO request when filing the response on July 20 to the other
  requested injunction.

         Finally, the non-Department of Corrections Defendants—Mike King, Regional Manager
  of Global Tel Link Corporation(GTL),and Lorah Olsen, Ground Personnel for GTL—have filed
  a Motion for Extension of Time, Doc. 19, to August 14, 2020, to answer or otherwise respond to
  Plaintiffs Complaint. Rindahl is not seeking immediate injunctive relief fi-om the GTL
Case 4:20-cv-04044-RAL Document 24 Filed 07/14/20 Page 4 of 4 PageID #: 226




Defendants. The Department of Corrections Defendants already have answered the Complaint.
Doc. 16. This Court will grant the GTL Defendants additional time to answer or otherwise
 respond. Thus, it is hereby

           ORDERED that the GTL Defendants' Motion for Extension of Time, Doc. 19, is granted
 such that the GTL Defendants have until August 14, 2020, to answer or otherwise respond. It is
 further


           ORDERED that Rindahl's Motion to Appoint Counsel, Doc. 7, and Motion to
 Revisit/Relief from Prior Judgment, Doc. 12, are both denied. It is finally
           ORDERED that Rindahl's Motion for Temporary Restraining Order, Doc. 20, is denied,
 although the Department of Corrections Defendants are to address the issue in their response due
 on July 20, 2020,to Rindahl's prior motion for injunction.


           DATED this 14th day of July, 2020.
                                                BY THE COURT:




                                                ROBERTO A. LANGE
                                                CHIEF JUDGE
